—Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 25, 1978, convicting him of burglary in the third degree and petit larceny, upon a jury verdict, and imposing sentence. Judgment affirmed. Only one of defendant’s arguments merits discussion. He claims that the court’s charge to the jury that it may rely on "the presumption that a person intends the natural and probable consequences of his act” violated the rule set forth in Sandstrom v Montana (442 US 510), in that it relieved the People of the burden of proving beyond a reasonable doubt intent to commit a crime, an element of burglary in the third degree. Under the circumstances of this case we find the error to be harmless beyond a reasonable doubt (see People v Crimmins, 36 NY2d 230). The defendant’s guilt was overwhelmingly established. Lazer, J. P., Gulotta, Cohalan and Martuscello, JJ., concur.